United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1109
                        ___________________________

                                    Janine Clines

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: July 13, 2021
                               Filed: July 23, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Janine Clines appeals the district court’s2 order affirming the denial of
disability insurance benefits and supplemental security income. After careful
consideration of Clines’s arguments for reversal, we agree with the court that
substantial evidence in the record as a whole supports the adverse decision. See
Swink v. Saul, 931 F.3d 765, 769 (8th Cir. 2019) (de novo review of district court’s
judgment; Commissioner’s decision will be upheld if it is supported by substantial
evidence in record as whole). Specifically, we find that the administrative law judge
(ALJ) applied the correct standard in determining impairment severity, see Nguyen
v. Chater, 75 F.3d 429, 431 (8th Cir. 1996) (claimant does not have severe
impairment when impairment would have no more than minimal effect on her ability
to work); and that substantial evidence supports the ALJ’s determination that Clines’s
gastroparesis was non-severe, see Page v. Astrue, 484 F.3d 1040, 1044 (8th Cir.
2007) (substantial evidence supported ALJ’s determination that claimant’s
impairment was non-severe, as finding was consistent with medical opinions,
examination findings, and limited treatment history).

      The judgment is affirmed.
                     ______________________________




      2
      The Honorable Lajuana M. Counts, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-